United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3453
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  James Eric Moore

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                             Submitted: March 1, 2019
                               Filed: March 6, 2019
                                  [Unpublished]
                                  ____________

Before GRUENDER, BOWMAN, and STRAS, Circuit Judges.
                        ____________

PER CURIAM.

       James Moore directly appeals after the district court1 revoked his supervised
release and sentenced him to a term of imprisonment within his advisory

      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
Sentencing Guidelines range. Moore’s counsel has filed a brief contesting several
of the court’s findings. Moore’s pro se brief echoes those points and additionally
claims that he received ineffective assistance of counsel at the revocation hearing.

       We decline to address Moore’s ineffective-assistance claim on direct appeal.
See United States v. Ramirez-Hernandez, 449 F.3d 824, 826–27 (8th Cir. 2006)
(explaining that ineffective-assistance-of-counsel claims generally are not decided
on direct appeal, unless the record has been fully developed, the failure to act
would amount to a miscarriage of justice, or counsel’s error is readily apparent).
We also conclude that none of the district court’s findings are clearly erroneous.
See United States v. Miller, 557 F.3d 910, 914 (8th Cir. 2009) (explaining that, in a
revocation proceeding, findings that a violation has been committed are reviewed
for clear error). Accordingly, we affirm the district court’s judgment. See 8th Cir.
R. 47B.
                       ______________________________




                                         -2-